NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

      EVOLUTIONARY INTELLIGENCE LLC,
              Plaintiff-Appellant

                           v.

     SPRINT NEXTEL CORPORATION, SPRINT
   COMMUNICATIONS COMPANY, L.P., SPRINT
    SPECTRUM L.P., SPRINT SOLUTIONS, INC.,
   APPLE INC., FACEBOOK INC., FOURSQUARE
   LABS, INC., GROUPON, INC., LIVINGSOCIAL,
 INC., MILLENNIAL MEDIA, INC., TWITTER, INC.,
                    YELP, INC.,
                Defendants-Appellees
               ______________________

2016-1188, 2016-1190, 2016-1191, 2016-1192, 2016-1194,
     2016-1195, 2016-1197, 2016-1198, 2016-1199
               ______________________

    Appeals from the United States District Court for the
Northern District of California in Nos. 5:13-cv-03587-
RMW, 5:13-cv-04201-RMW, 5:13-cv-04202-RMW, 5:13-cv-
04203-RMW, 5:13-cv-04204-RMW, 5:13-cv-04205-RMW,
5:13-cv-04206-RMW, 5:13-cv-04207-RMW, 5:13-cv-04513-
RMW, Senior Judge Ronald M. Whyte.
                ______________________

              Decided: February 17, 2017
               ______________________
2   EVOLUTIONARY INTELLIGENCE, LLC   v. SPRINT NEXTEL CORP.



   TODD KENNEDY, Gutride Safier LLP, San Francisco,
CA, argued for plaintiff-appellant.

    HEIDI LYN KEEFE, Cooley LLP, Palo Alto, CA, argued
for all defendants-appellees. Defendant-appellee Facebook
Inc. also represented by REUBEN HO-YEN CHEN, MARK R.
WEINSTEIN.

    JAY E. HEIDRICK, Polsinelli PC, Kansas City, MO, for
defendants-appellees Sprint Nextel Corporation, Sprint
Communications Company, L.P., Sprint Spectrum L.P.,
Sprint Solutions, Inc. Also represented by KAREN ZELLE
MORRIS, St. Louis, MO.

    PATRICK E. KING, Simpson Thacher & Bartlett, LLP,
Palo Alto, CA, for defendant-appellee Apple Inc. Also
represented by ELIZABETH HEATHER WHITE; JEFFREY E.
DANLEY, SEED Intellectual Property Law Group, PLLC,
Seattle, WA.

    CRAIG ROBERT SMITH, Lando & Anastasi, LLP, Cam-
bridge, MA, for defendant-appellee Foursquare Labs, Inc.
Also represented by ERIC P. CARNEVALE.

    THOMAS LEE DUSTON, Marshall, Gerstein & Borun
LLP, Chicago, IL, for defendants-appellees Groupon, Inc.,
LivingSocial, Inc. Also represented by TRON Y. FU.

    CHRISTOPHER C. CAMPBELL, Cooley LLP, Reston, VA,
for defendant-appellee Millennial Media, Inc. Also repre-
sented by NATHAN K. CUMMINGS.

    STEVEN MOORE, Kilpatrick Townsend & Stockton
LLP, San Francisco, CA, for defendants-appellees Twitter,
Inc., Yelp, Inc.
                 ______________________

    Before LOURIE, MOORE, and TARANTO, Circuit Judges.
EVOLUTIONARY INTELLIGENCE, LLC   v. SPRINT NEXTEL CORP.   3



LOURIE, Circuit Judge.
    Evolutionary Intelligence, LLC (“EI”) appeals from
the decision of the United States District Court for the
Northern District of California, concluding that all claims
of U.S. Patents 7,010,536 (“the ’536 patent”) and
7,702,682 (“the ’682 patent”) (collectively, “the asserted
patents”) are invalid under 35 U.S.C. § 101. See Evolu-
tionary Intelligence, LLC v. Sprint Nextel Corp., 137 F.
Supp. 3d 1157 (N.D. Cal. 2015) (“Decision”).
    EI owns the asserted patents, which have the same
written description and are directed to systems and
methods for allowing computers to process data that are
dynamically modified based upon external-to-the-device
information, such as location and time. See, e.g., ’536
patent Abstract.
    EI sued Sprint Nextel Corporation and the other Ap-
pellees (collectively, “Sprint”) for infringement of the
asserted patents. The district court granted Sprint’s
motion to dismiss EI’s complaint and for judgment on the
pleadings, concluding that all claims of the asserted
patents are invalid under § 101 as being directed to the
abstract idea of “searching and processing containerized
data.” The court held that the invention merely comput-
erizes “age-old forms of information processing,” such as
those used in “libraries, businesses, and other human
enterprises with folders, books, time-cards, ledgers, and
so on.” Decision, 137 F. Supp. 3d at 1165.
     EI timely appealed to this court. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(1). On appeal, EI argues
that the claims are patent eligible because: (1) they are
not directed to an abstract idea, but rather to an im-
provement in the functioning of the computer itself; and
(2) even if they were directed to an abstract idea, they are
patent eligible as containing an inventive concept because
they recite a specific arrangement of particular struc-
tures, operating in a specific way.
4   EVOLUTIONARY INTELLIGENCE, LLC   v. SPRINT NEXTEL CORP.



    We disagree on both accounts. First, the claims at is-
sue here are directed to an abstract idea. We have held
that “tailoring of content based on information about the
user—such as where the user lives or what time of day
the user views the content—is an abstract idea.” Affinity
Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d 1266,
1271 (Fed. Cir. 2016) (describing Intellectual Ventures I
LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369
(Fed. Cir. 2015)); see Elec. Power Group, LLC v. Alstom
S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (“collecting
information, including when limited to particular con-
tent,” is “within the realm of abstract ideas”). The claims
are unlike those in Enfish, LLC v. Microsoft Corp., where
“the plain focus of the claims” was on “an improvement to
the computer functionality itself,” 822 F.3d 1327, 1336
(Fed. Cir. 2016), i.e., “a specific improvement—a particu-
lar database technique—in how computers could carry out
one of their basic functions of storage and retrieval of
data,” regardless of subject matter or the use to which
that functionality might be put, Elec. Power, 830 F.3d at
1354 (describing Enfish). Here, the claims are directed to
selecting and sorting information by user interest or
subject matter, a longstanding activity of libraries and
other human enterprises.
    Second, the claims lack an inventive concept to trans-
form the abstract idea into a patent-eligible invention. EI
does not dispute that merely using a computer is not
enough. Moreover, EI conceded that “containers,” “regis-
ters,” and “gateways” are “conventional and routine”
structures. See Decision, 137 F. Supp. 3d at 1167.
Whether analyzed individually or as an ordered combina-
tion, the claims recite those conventional elements at too
high a level of generality to constitute an inventive con-
cept. See, e.g., BASCOM Glob. Internet Servs., Inc. v.
AT&T Mobility LLC, 827 F.3d 1341, 1350, 1352 (Fed. Cir.
2016) (finding claims patent eligible where they “recite a
specific, discrete implementation of the abstract idea,” in
EVOLUTIONARY INTELLIGENCE, LLC   v. SPRINT NEXTEL CORP.   5



contrast to implementing the abstract idea “on generic
computer components, without providing a specific tech-
nical solution beyond simply using generic computer
concepts in a conventional way”).
    We have considered EI’s remaining arguments, but
find them to be unpersuasive. For the foregoing reasons,
we affirm the judgment of the district court.
                     AFFIRMED